Case 1:20-cv-O0668-MN Document 1 Filed 05/18/20 Page 1 of 2 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT OF DELAWARE
CASE NO.:

20- 668
BARBARA STONE

DR. ROBERT SARHAN

LESA M. MARTINO PHARMD

PLAINTIFFS
vs

DONALD J. TRUMP, INDIVIDUALLY AND IN HIS CAPACITY AS PRESIDENT OF
THE UNITED STATES

1600 PENNSYLVANIA AVENUE, N.W.

WASHINGTON, D.C. 20500

JERROLD LEWIS NADLER, INDIVIDUALLY AND IN HIS CAPACITY AS A U. S.
CONGRESSMAN AND AS CHAIRMAN OF THE HOUSE COMMITTEE OF THE
JUDICIARY

201 VARICK STREET, SUITE 669

NEW YORK, NY 10014

CHRISTOPHER ANDREW COONS, INDIVIDUALLY AND IN HIS CAPACITY AS A
MEMBER OF THE SENATE JUDICIARY COMMITTEE; AND THE SENATE SELECT
COMMITTEE ON ETHICS

1105 N. MARKET STREET, SUITE 100

WILMINGTON, DE 19801

RON DESANTIS, INDIVIDUALLY AND IN HIS CAPACITY AS GOVERNOR OF THE STATE
OF FLORIDA

700 N ADAMS STREET

TALLAHASSEE, FL 32303

EMERGENCY MOTION FOR WAIVER OF FILING FEE

This Emergency Motion for Waiver of Fee is filed this 16" day of May, 2020 by Plaintiffs
seeking this court waive the filing fee and state under penalties of perjury, the following
statements which are true and correct to the best of their knowledge and belief:

1. It is unconscionable, an obstruction of justice and deprivation of access to the court and their
Constitutional rights to force Plaintiffs to pay fees to obtain remedy for the unlawful acts of
Defendants, public servants who are civilly and criminally violating the law; and

2. Plaintiffs Stone and Martino are in bankruptcy and their assets have been frozen and
garnished due to the acts of Defendants, public servants who are engaged in civil and criminal
and fraudulent and unlawful acts that precipitated the bankruptcy and this lawsuit.

3. Plaintiff Sarhan has been in bankruptcy where his home and life savings were stolen as a
result of the collusion by Defendants, public servants in civil and criminal fraudulent and
unlawful acts of public servants.

4. All Plaintiffs are suffering grave financial hardship.

1
Case 1:20-cv-00668-MN Document 1 Filed 05/18/20 Page 2 of 2 PagelD #: 2

5. Itis a travesty of justice to force Plaintiffs to pay fees to remedy these unlawful acts.
6. Pursuant to 42 USC 1986 ' this court has a duty to protect Plaintiffs from these wrongful acts.

 

rk submitted, y

ky ¢ Lon he
_of tani Voy SK obee pel y [Lesa M. Mantine.

Barbara Stone Robert Sarhan Lesa M. Martino

19 W. Flagler Street # 404 19 W. Flagler Street # 404 P.O. Box 320174

Miami, FL 33130 Miami, FL 33130 Tampa, FL 33679
Barbara.stone.usa@gmail.com  drrob2007@yahoo.com Lesa.m.martino@gmail.com
786.271.5016 305.358.9971 813.334.0888

CERTIFICATE OF SERVICE

We hereby certify that a true copy of the foregoing was filed by sending a copy to the Court on
May 16, 2020 for filing in Pacer.

_[o{ Barbara Stone _|of Robert Sarhan _[of[Le0a M. Maxtine

 

142 U.S. Code § 1986.Action for neglect to prevent

Every person who, having knowledge that any of the wrongs conspired to be done, and mentioned in section
1985 of this title, are about to be committed, and having power to prevent or aid in preventing the commission of the
same, neglects or refuses so to do, if such wrongful act be committed, shall be liable to the party injured, or his
legal representatives, for all damages caused by such wrongful act, which such person by reasonable diligence could

have prevented; ....
